Citation Nr: 0909948	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-41 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for prostate cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1967, and was awarded a Combat Infantryman Badge for his 
service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA), Chicago, Illinois, Regional Office 
(RO), which inter alia granted service connection for 
prostate cancer, and assigned a 100 percent rating, effective 
October 21, 2003 (later found by a May 2005 rating decision 
and a June 2005 administrative decision effective from 
December 2, 2003, due to a clear and unmistakable error), and 
a 20 percent rating from May 1, 2004.  The Veteran disagreed 
with his rating and subsequently perfected an appeal. 

In September 2008, the Board remanded this claim to the RO 
for additional development, including a VA examination to 
assess the current severity of the Veteran's service-
connected genitourinary disability.  That development was 
completed and the case was returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  For the period prior to October 14, 2008, the Veteran's 
service-connected genitourinary disability included minimal 
urinary incontinence, and there was evidence of that the 
Veteran used one absorbent pad daily.  

2.  For the period beginning on October 14, 2008, the 
Veteran's service-connected genitourinary disability is 
manifested by urinary incontinence and the use of two 
absorbent pads daily and one nightly.

3.  The Veteran has not submitted evidence tending to show 
that his service-connected genitourinary disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to October 14, 2008, the criteria 
for a disability rating in excess of 20 percent for prostate 
cancer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.115a-b, Diagnostic Code 7528 
(2008).

2.  For the period beginning on October 14, 2008, the 
criteria for a disability rating of 40 percent, but no 
higher, for prostate cancer are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.115a-b, 
Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claim arises from his 
disagreement with the assignment of a 20 percent initial 
disability rating for his genitourinary disability following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, no further notice is needed under VCAA 
for the present increased rating claim, and therefore 
appellate review may proceed without prejudice.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Quartuccio v. Principi, 16 Vet. App. 183; see also 38 
C.F.R. § 20.1102. 

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the veteran's disagreement 
with the rating assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which disability rating to apply to the veteran's 
disability, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id. 

The Veteran's genitourinary disability has been rated under 
DC 7528, which evaluates impairment resulting from malignant 
neoplasms of the genitourinary system.  According to this 
Diagnostic Code, if there has been no local reoccurrence or 
metastasis following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, 
the residuals will be evaluated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115b, DC 7528 (2008).

Voiding dysfunction is rated based upon the particular 
condition, to include urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a (2008).  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence will be rated in the 
following manner.  Specifically, evidence that such a 
condition requires the wearing of absorbent materials which 
must be changed less than two times per day necessitates a 20 
percent disability rating.  Id.  

Evidence that such a condition requires the wearing of 
absorbent materials which must be changed two to four times 
per day requires a 40 percent disability rating.  Id.  The 
highest disability rating for voiding dysfunction, 60 
percent, necessitates evidence of the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day.  Id.

Pursuant to the criteria for urinary frequency listed in 
38 C.F.R. § 4.115a, a maximum 40 percent rating is assigned 
for disability resulting in a daytime voiding interval of 
less than one hour or awakening to void five or more times 
per night.

The Veteran is seeking a higher initial disability rating for 
his service-connected prostate cancer disability.

In this case, the evidence does not show, nor does the 
Veteran contend, that his disability includes renal 
dysfunction. Thus, his prostate cancer residuals are 
appropriately rated under the criteria for evaluating voiding 
dysfunction.

For the time period prior to October 14, 2008, the Board 
finds that the criteria for a higher rating, for the 
veteran's service-connected genitourinary disability, have 
not been met.  As noted above, in order to warrant a rating 
in excess of 20 percent during this period, the Veteran would 
have to be found to have urine leakage requiring the wearing 
of absorbent materials which must be changed two to four 
times per day, or daytime voiding interval less than one 
hour, or awakening to void five or more times per night.  
Reviewing the relevant evidence of record, the 
Veteran underwent a radical laparoscopic prostatectomy in 
October 2003.  See October 2003 Report of Operation, Delnor 
Community Hospital, Geneva, Illinois.    No complications 
were noted at the time of that surgery, and a diagnosis of  
adenocarcinoma of the prostate was rendered.  A June 2004 VA 
Genitourinary Examination Report from Edward Hines, Jr. VA 
Medical Center (VAMC) in Chicago, Illinois, indicated that 
the Veteran had minimal urinary incontinence with some post-
void dribble and minimal leakage of two to three times a day.  
The use of one absorbent pad daily was noted.

Thus, during this time period, the Veteran does not appear to 
have any voiding dysfunction.  As such, the Board finds that 
the criteria for a higher rating are not met.  As these 
criteria are not met, the Board finds that the preponderance 
of the evidence of record is against the claim.

For the time beginning October 14, 2008, resolving all doubt 
in the Veteran's favor, the Board finds that the criteria for 
a 40 percent rating, but no higher, for the Veteran's 
service-connected genitourinary disability, have been met.  
As noted above, in order to warrant a higher rating for this 
period, the Veteran must be found to require the wearing of 
absorbent materials which must be changed two to four times 
per day, or a daytime voiding interval of less than one hour 
or awakening to void five or more times per night.

Review of the relevant evidence of record reveals that during 
an October 14, 2008, genitourinary examination at the Edward 
Hines, Jr. VAMC, the examiner noted that the Veteran has 
urinary incontinence and uses two absorbent pads during the 
day and one at night.  Prompt urinary leakage was noted on 
sneezing and coughing exercise.  No frequency in urination 
during the day or night was noted.  See October 2008 VA 
Genitourinary Examination Report.  

Thus, resolving all doubt in favor of the Veteran, the Board 
finds, as the evidence shows that during this period, the 
Veteran may have required the use of absorbent material two 
times but not more than four times a day, the Veteran would 
be entitled to a 40 percent disability rating.  However, 
there is no evidence of record showing that the Veteran 
required absorbent materials which needed to be changed more 
than four times per day to warrant a 60 percent disability 
rating.  Thus, the criteria for a 40 percent disability 
rating, but no higher, are met for this period.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).       
        
The Board acknowledges the Veteran's contention that he is 
limited in the duties he can perform in his employment, 
implying a claim for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321.  See "Veteran's Application 
for Increased Compensation Based on Unemployability," VA 
Form 21-8940, received December 2004.  Here, the evidence 
does not suggest that this case presents an exceptional or 
unusual disability picture such that the veteran is unable to 
secure and follow 
substantially gainful employment due to service-connected 
genitourinary disability, or otherwise render a schedular 
rating impractical.  38 C.F.R. § 3.321 (b)(1).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action. VAOPGCPREC 6-96 (1996). 


ORDER

For the period prior to October 14, 2008, entitlement to an 
initial disability rating in excess of 20 percent for 
prostate cancer is denied.  

For the period beginning October 14, 2008, entitlement to an 
initial 40 percent disability rating, but no higher, for 
prostate cancer is granted, subject to the laws and 
regulations governing payment of monetary benefits.   



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


